UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7209


CLARENCE HUELL,

                  Plaintiff - Appellant,

          v.

SCDC DIRECTOR JON OZMINT; WARDEN MCKITHER BODISON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Henry F. Floyd, District Judge.
(1:09-cv-01613-HFF)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Huell, Appellant Pro Se. Drew Hamilton Butler, Jocelyn
Newman, Mason Abram Summers, RICHARDSON, PLOWDEN & ROBINSON, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence   Huell      appeals    the    district    court’s       order

accepting     the   recommendation      of    the     magistrate      judge    and

dismissing,    in   part,   his    42   U.S.C.      § 1983   (2006)     complaint

without prejudice for failure to exhaust administrative remedies

and granting, in part, summary judgment to Appellees.                    We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                         See

Huell v. Ozmint, No. 1:09-cv-01613-HFF (D.S.C. Aug. 16, 2010).

We deny Appellees’ motion to strike Huell’s reply brief.                        We

dispense    with    oral    argument    because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2